DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1-9 and 25 in the reply filed on 3-26-21 is acknowledged.
Claims 10-24 and 26-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Groups, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-6 and 8-9   is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Green building blocks for biobased plastics by Hackmann, (hereinafter “Hackmann”) as evident from DuPont™ Elvax® EVA resins for Adhesives, Sealants and Wax Blends, (hereinafter “DuPont”).
Hackmann discloses copolymers of ethylene and vinyl acetate, in which the ethylene is at least partially obtained from a renewable source of carbon.   See pages 21-22 section 2.6 (PVA) and Table on page 20.
In 2.6.3 (Acetic acid (C2)), Hackmann discloses that acetic acid is known to be produced from biomass (by Wacker Chemie), thus disclosing EVA in which the vinyl acetate is at least partially obtained from a renewable source of carbon.
The Hackmann reference does not address the compositions of EVA copolymers, however, as evident from DuPont, nearly ALL commercially available EVA copolymers contain vinyl acetate (VA) and ethylene monomers in the amounts corresponding to the claimed amounts, thus any commercially viable EVA inherently anticipated the claimed ranges or, in the alternative, at least makes it obvious, especially in view of the claimed 
Using either acetic acid or ethylene of biobased origin in the EVA in the claimed amounts inherently results in the claimed biobased carbon content.
Articles obtained from the EVA are disclosed in 2.6.1.
The reference does not address the properties of the EVA copolymers such as Shore A hardness, Money viscosity, etc., however,  since the EVA copolymers as disclosed by Hackmann are obtained from the components substantially similar to the components claimed and disclosed in the instant application, it is reasonable believed that the properties exhibited by the EVA copolymers of Hackmann inherently correspond to the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary.
Also, note tables in DuPont disclosing that vast majority of commercial EVA polymers exhibit the Shore A corresponding to the claimed Shore A hardness. 
The invention as claimed, therefore, is fully disclosed, and thus anticipated by Hackmann.

Claim Rejections - 35 USC § 103
Claim s 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont™ Elvax® EVA resins for Adhesives, Sealants and Wax Blends, (hereinafter “DuPont”) in combination with Hackmann.
Copolymers of ethylene and vinyl acetate (EVA) are well known and commercially available.  See, for example, DuPont disclosing commercial grades of EVA produces under tradename Elvax. 
As evident from the tables in DuPont, vast majority of  EVA copolymers exhibit  a Shore A hardness as determined by ASTM D2240 in the range of 60 to 80 or 100 Shore A.
Various grades of Elvax copolymer contain both the vinyl acetate and in the ranges fully corresponding to the claimed ranges.  See tables in DuPont.
DuPont further discloses that terpolymer of ethylene, vinyl acetate and another monomer are also well known and commercially available.  See description/tables for Elvax terpolymers.
Articles of manufactures are disclosed in the description of the uses for the Elvax polymers.
DuPont does not disclose EVA copolymers in which the ethylene is at least partially obtained from a renewable source of carbon.

Hackmann expressly discusses that develompnet and use biobased monomers (building blocks) produced from renewable sources in polymers leads to clean and sustainable polymer production process.
Therefore, using such biobased monomers (either ethylene or acetic acid or both) in production of EVA would have been obvious in order to achieve “green” organic polymers obtained from renewable sources and replacing fossil fuels with a renewable feedstock which significantly contributes to reducing the overall greenhouse gas emissions. 
Once monomers from renewable sources are used for production of EVA as disclosed by DuPont, the copolymer expected to exhibits a biobased carbon corresponding to t he claimed. 
The DuPont reference does not address the properties of the EVA copolymers such as Money viscosity, etc., however,  since the EVA copolymers as disclosed by DuPont as modified by Hackmann would be obtained from the components substantially similar to the components claimed and disclosed in the instant application, it is reasonably believed that the properties exhibited by the EVA copolymers of DuPont as modified .
Claim s 1, 2-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont™ Elvax® EVA resins for Adhesives, Sealants and Wax Blends, (hereinafter “DuPont”) in combination with US Patent 8835703 to Morschbacker et al., (hereinafter “Morschbacker”).
Copolymers of ethylene and vinyl acetate (EVA) are well known and commercially available.  See, for example, DuPont disclosing commercial grades of EVA produces under tradename Elvax. 
As evident from the tables in DuPont, vast majority of  EVA copolymers exhibit  a Shore A hardness as determined by ASTM D2240 in the range of 60 to 80 or 100 Shore A.
Various grades of Elvax copolymer contain both the vinyl acetate and in the ranges fully corresponding to the claimed ranges.  See tables in DuPont.
DuPont further discloses that terpolymer of ethylene, vinyl acetate and another monomer are also well known and commercially available.  See description/tables for Elvax terpolymers.

DuPont does not disclose EVA copolymers in which the ethylene is at least partially obtained from a renewable source of carbon.
Hackmann discloses use of ethylene or vinyl acetate obtained from biobased or renewable sources in production of many polymers, including EVA.  See, the entire document, 2.6
Morschbacker expressly discloses olefins such as ethylene that are produced from renewable sources.
Morschbacker discloses that such olefins are suitable for production of polymers.  Col. 13, lines 16-36.  The Morschbacker reference further expressly discusses that “the global interest for organic products from  renewable sources has increased greatly in recent years, particularly in the case of plastics.  The preferred use of products obtained from natural products over those obtained from fossil sources of raw materials has been gaining increasingly wide acceptance as constituting a viable form of reducing the growing concentration of carbon dioxide in the atmosphere and thereby combating in an effective manner the intensification of the greenhouse effect.”  See, for example, col. 2, lines 26-34.

Once monomers from renewable sources as disclosed in Morschbacker are used for production of EVA copolymers disclosed by DuPont, the copolymer expected to exhibits a biobased carbon corresponding to the claimed. 
The DuPont reference does not address the properties of the EVA copolymers such as Money viscosity, etc., however,  since the EVA copolymers as disclosed by DuPont as modified by Hackmann would be obtained from the components substantially similar to the components claimed and disclosed in the instant application, it is reasonably believed that the properties exhibited by the EVA copolymers of DuPont as modified by Morschbacker expected to  correspond to the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary.

Claim(s) 7  is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Green .
The disclosure of Hackmann is discussed above.
Hackmann does not disclose terpolymers of ethylene vinyl acetate and another monomer.
However, addition of another monomer  (such as acids) to EVA copolymers of Hackmann would have been obvious in order to achieve terpolymers with pproperties consistent with properties of such terpolymer as disclosed by DuPont, which terpolymers are suitable for various applications disclosed by DuPont.

Claim 25   is/are rejected under 35 U.S.C. 103 as obvious over Green building blocks for biobased plastics by Hackmann, (hereinafter “Hackmann”) as evident from DuPont™ Elvax® EVA resins for Adhesives, Sealants and Wax Blends, (hereinafter “DuPont”) and further in combination with applicants own disclosure.
The disclosure of Hacmann and DuPont are discussed above.
The Hackmann and DuPont references do not disclose specific articles produced from EVA.  However, it is well known in the art that EVA 
Thus articles, such as foams, made from polymers of Hackmann would have been obvious as articles commonly produced from EVA.
Claim 25 is  are is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont in combination with Hackmann and further in combination with ELVAX™ 460 Ethylene Vinyl Acetate Copolymer (hereinafter “Elvax 460”).
The disclosure of Hacmann and DuPont are discussed above.
The Hackmann and DuPont references do not disclose specific articles produced from EVA.  
However Du Pont expressly discloses EVA copolymers such as Elvax 460, which copolymer is known to be used for production of footwear and foamed products.  See DuPont 460 “Uses.”
Therefore articles, such as footwear and foams, made from polymers of DuPont as modified by Hackmann would have been obvious as articles commonly produced from EVA.
Claim 25 is  are is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont in combination with Morschbacker and further in combination with ELVAX™ 460 Ethylene Vinyl Acetate Copolymer (hereinafter “Elvax 460”).
The disclosure of Hacmann and DuPont are discussed above.
The Hackmann and DuPont references do not disclose specific articles produced from EVA.  
However Du Pont expressly discloses EVA copolymers such as Elvax 460, which copolymer is known to be used for production of footwear and foamed products.  See DuPont 460 “Uses.”
Therefore articles, such as footwear and foams, made from polymers of DuPont as modified by Morschbacker would have been obvious as articles commonly produced from EVA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ